Citation Nr: 0711226	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
hyperthyroidism.

2.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
exophthalmos secondary to hyperthyroidism. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  In June 2002, the veteran 
testified at a hearing before the undersigned.  In September 
2002, the Board issued a decision denying the appeal.  In 
February 2003, the Board vacated its September 2002 decision. 

A May 2005 Board decision found that entitlement to an 
effective date prior to August 14, 1997, for the grants of 
service connection for hyperthyroidism and for exophthalmos 
secondary to hyperthyroidism was not warranted.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

A Court Order, dated February 14, 2006, granted the motion of 
the Secretary of Veterans Affairs (the Secretary), and 
remanded this appeal to the Board pursuant to 38 C.F.R. 
§ 7252(a) (2005).  Under Rule 41(b) of the Court's Rules of 
Practice and Procedure, the Order is the mandate of the 
Court.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.



REMAND

This case must be remanded to allow reconstruction of the 
claims file and readjudication of the case.  The claims file 
in this case was misdelivered by FedEx, and has not been 
located.

Without the claims file, review by the Court, based upon 
evidence before the Board, was rendered virtually impossible.  
See 38 C.F.R. § 7252(b) (2006) ("Review in the Court shall 
be on the record of proceedings before the Secretary and the 
Board."); see also Rogozinski v. Derwinski, 1 Vet. App. 19, 
20 (1990); Wilhoite v. West, 11 Vet. App. 251, 252 (1998).  
Because the claims file apparently has been lost, VA must 
attempt to reconstruct the veteran's claims file.  See 
generally, Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Marciniak v. 
Brown, 10 Vet. App. 198, 205 (1997) (J. Steinberg 
dissenting); see also Kay v. Principi, 16 Vet. App. 529, 532 
(2002) ("an inadequate record frustrates judicial review"); 
Florida Power & Light Co. v. Lorion, 105 S. Ct. 1598 (1985) 
(if the reviewing Court cannot evaluate the challenged action 
on the basis of the record before it, the proper course is to 
remand to the agency for additional investigation or 
exploration); Occidental Petroleum Corp. v. SEC, 277 U.S. 
App. D. C. 112, 873, F.2d 325, 347 (D.C. Cir. 1989) ("The 
proper course in a case with an inadequate record is to 
vacate the agency's decision and to remand the matter to the 
agency for further proceedings.")

Because the veteran's appeal to the Court cannot proceed 
without his claims file, which apparently is lost, VA may 
fulfill its duty to assist only by making reasonable efforts 
to reconstruct the claims file.  Those efforts include 
assisting the appellant in obtaining evidence necessary to 
substantiate his claims pursuant to 38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  The Board notes that where record of an 
appellant's prior claim, through no fault of his own, is lost 
and appellant provides evidence to reconstruct the record, it 
would be unconscionable for VA to take a position that in 
effect permits it to profit from its own errors.  See Fowler 
v. Califano, 596 F.2d 600, 604 (3d Cir. 1979).

On remand, the RO shall reconstruct the claims file to the 
extent possible, and readjudicate his claims.  The RO should 
also allow the veteran to supply any material he can to 
assist in reconstructing his claims file.  See Marciniak, at 
205.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make reasonable efforts to 
reconstruct the veteran's claims file to 
the extent possible.  These efforts must 
be documented in the claims file.

2.  The RO is to assist the veteran in 
obtaining evidence necessary to 
substantiate his claims, pursuant to 
38 U.S.C.A. § 5103A(a)(1).  These efforts 
must be documented in the claims file.

3.  The RO is to inform the veteran and 
his representative that they are invited 
to supply any material they can to assist 
in reconstructing the claims file.  These 
efforts must be documented in the claims 
file.

4.  After the development requested has 
been completed, the RO should review the 
measures taken to ensure that they are in 
complete compliance with the directives of 
this REMAND.  If the efforts pursuant to 
this remand are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based on 
the law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

